T. Bryce Jones, Esq.
Jones Law Firm, P.C.
450 7th Avenue, Suite 1408
New York, NY 10123                                                                    ,   .
(212) 258-0685
bryce@joneslawnyc.com

November 2, 2018
Magistrate Judge Ramon E. Reyes, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East, Room N208
Brooklyn, New York 11201

       Re: Bonikos et al. v. 50 Front Street Enterprises, Inc. et al.,
           1:17-cv-06076 (ARR) (RER)

Dear Magistrate Judge Reyes:

Thank you for the opportunity to provide additional information on certain bank
records and witnesses so that you can make an appropriate ruling on the Plaintiffs’
Motion in limine. We have provided this information below and further requested
a clarification of your rulings on the scope of the exclusion of vendor receipts in
light of the subsequent ruling on limited reopened discovery.

Bank Records

You asked me to provide information on when Defendants’ prior defense counsel,
Mr. Chong, subpoenaed, received, and produced Plaintiffs’ bank records.
According to e-mails I received from Mr. Chong’s office yesterday subsequent to
the status conference, Mr. Chong’s office: a) mailed subpoenas on June 13, 2018
b) received documents from i) Bank of America on July 5, 2018 and ii) Chase on
August 2, 2018 and c) processed, bates stamped, and reviewed all these documents
prior to producing them to Plaintiffs on August 29, 2018.

Witnesses

Rob Finnerty was the only witness brought up for the first time by name after Mr.
Chong’s August 29, 2018 Amended Rule 26 Disclosure.




                                  www.joneslawnyc.com
                                                                                  Page 01
                                                                          ,    .



Defense Witness Name          When Named as a Witness
Steven Rogers                 Not named prior to August 29, 2018.
Dean Clavio                   Not named prior to August 29, 2018.
Kayla McCambridge             Named as witness in Plaintiffs’
                              Amended Rule 26 Disclosure pg. 3, in
                              Shaholli deposition 73:6 and Bonikos
                              deposition 47:14;

                              Not objected to in the JPTO itself but
                              objected to as part of Plaintiffs’ in
                              limine Motion.
John Lisi                     John “Doe” is named as witness in
                              Plaintiffs’ Amended Rule 26
                              Disclosure pg. 3; Shaholli deposition
                              75:10 refers to this entry as a witness
                              named John with an unknown last
                              name who is Italian; Bonikos 44:20
                              refers to this John as a cleaner.

                              This John “Doe” matches the
                              description of John Lisi.
Jose Galvez                   In Kazamias’s deposition 45:10 and
                              79:19 he named this person as
                              someone Bonikos fired but did not
                              specifically disclose him as a potential
                              witness prior to August 29, 2018.
Chintia Lemus Nova            Not named prior to August 29, 2018.
Barry Clark                   Mentioned in Kazamias’s deposition
                              44:5 as a former executive chef. Not
                              explicitly identified as a potential
                              witness prior to August 29, 2018.
Rob Finnerty                  A chef not named prior to the JPTO.
Angelo Angelis                Not explicitly named as witness prior
                              to August 29, 2018; Named as CPA
                              who prepared Defendants’ taxes in
                              Defendants’ responses to questions
                              18-20 in First Set of Interrogatories to




                       www.joneslawnyc.com
                                                                         Page 02
                                                                                      ,   .
                                          Individual Defendants and 9-10 of
                                          Corporate Defendants.
 George Kokkinos                          Named as witness in Plaintiffs’
                                          Amended Rule 26 Disclosure, in
                                          Shaholli deposition 72:21, Bonikos
                                          deposition 46:13.
 Kim Hentschel                            Not named prior to August 29, 2018.
 Elizabeth Serrano                        Not named prior to August 29, 2018.
 Kimberly Ortega                          Not named prior to August 29, 2018.
 Vicky Salamoras                          May not have been identified prior to
                                          August 29, 2018.

                                          Viky “Doe” is named in Plaintiffs’
                                          Amended Rule 26 Disclosure pg. 3,
                                          Shaholli deposition 77:11, and
                                          Bonikos deposition 49:22, but
                                          identified by Plaintiffs as an
                                          accountant for a food supplier;
                                          Defendants’ Amended Rule 26
                                          Disclosure names Vicky Salamoras as
                                          a customer.
 Konstantina Christodoulou                Not named prior to August 29, 2018.

Vendor Receipts

With respect to hard copy vendor receipts your honor ruled to be excluded
yesterday in response to Plaintiffs’ oral motion (these had never been discussed in
any written Motion in limine by Plaintiffs), we also ask your honor to clarify this
ruling and reconcile it with the subsequent ruling that discovery would be reopened
for limited purposes until December 5 in order, inter alia, to establish whether a
particular EZPass tag number could be associated with the Plaintiffs’ trips.

My understanding was that your honor ruled the vendor receipts at least partially
inadmissible because they had not been produced prior to the close of discovery.




                                 www.joneslawnyc.com
                                                                                  Page 03
                                                                                        ,   .
Prior to Defendants’ receipt of the EZPass records, these receipts had neither been
requested by Plaintiffs nor did anyone have reason to think they would be
particularly relevant. However, now that we are attempting to link an EZPass tag
to the vehicle Plaintiffs were using, data about which dates and even approximate
times Plaintiff Bonikos purchased and loaded fish onto a vehicle in Queens then
transported it via two toll bridges to the Newburgh restaurant immediately
thereafter could be dispositive of the question of which EZPass tag Plaintiffs used
for the vast majority of Bonikos’s claimed period of employment and all of
Shaholli’s.

As I stated yesterday, the specific EZPass tag number Defendant Kazamias asserts
Plaintiffs were using was used for under 100 round trips out of over a year of
employment where Plaintiff Bonikos has admitted to “always” using an EZPass tag
provided to him by Defendant Kazamias to pay the tolls and “always” using the
same toll bridges yet also claims to have worked 6/7 days a week. If this tag is
indeed the one that was used by Plaintiff Bonikos, the records provided by EZPass
of dates and times tolls were paid between Queens to Newburgh would prove
incontrovertibly that Plaintiffs have lied materially about the number of days they
worked. Alternatively, if these vendor receipts show many days where highly
spoilable food was loaded in Queens and not driven to Newburgh that same day,
this could provide equally good evidence for Plaintiffs that this tag number is not
related to Plaintiffs.

Thus, while there may be other ways of attempting to link a tag number to Plaintiffs’
trips to and from work and other uses of the vendor receipts, use of those receipts
could be the quickest and easiest way to establish specific dates and approximate
times that bridges were crossed. I therefore ask your honor to clarify whether our
understanding is correct that the vendor receipts have been excluded for general
purposes at trial but were not pre-excluded from the reopened discovery for its
limited purposes.

Respectfully Submitted,

/s/ T. Bryce Jones, Esq.
T. Bryce Jones
Jones Law Firm, P.C.




                                  www.joneslawnyc.com
                                                                                    Page 04
